Martin, J,

delivered the opinion of the court.
This is an action by the heirs and legal representatives of the late Louis Augustin Meuillon, who is alleged to have died in this state in the year 1810, against the defendant, as possessor of a lot of ground, which the plaintiffs allege to be part of the estate of their said ancestor, and which legally belongs to them by inheritance.
The defendant sets up title to the lot in question, as purchaser from the late Pierre St. Amand, of New-Orleans, the 8th of May, 1815, as appeai-s by his deed of sale of that date, for the price and sum of fourteen thousand dollars, with full warranty of title.
The success of the plaintiffs depends on establishing the illegality of the marriage of St. Amand, the ancestor. For this purpose, they rely on the absence of any documentary evidence of his marriage with Marie Frangoise Dubuisson, who after St. Amand’s death married Antoine Meuillon, in respect of whom the plaintiffs claim as collaterg.1 heirs.
On the other hand, it has been shown, that in the conflagration which desolated a considerable portion of the city of New-Orleans, in the year 1788, the records of the parish became for a cohsiderable part the prey of the flames ; that those which were saved, were very much injured and defaced, so much so, that it became necessary to have them transcribed into new books procured for that purpose.
Among the records thus rescued from the flames, is a document purporting to be a record of marriage, bearing date in the year 1722, in which the curate of New-Orleans attests and declares he has received the mutual consent of marriage of Jean Frangois St. Amand, &c., and of Marie Frangoise Dubuisson, &c., in the presence of witnesses. These are the parents of St. Amand, the vendor of the defendant.
During the century which preceded the present suit, the heirs of St. Amand have been reputed the legitimate descendants of the common mother' of St. Amand, and of the children by her second marriage with P. A. Meuillon.
On these facts and proofs, the district judge who tried the cause recognized the legality of the marriage of the parents *68of’St. Amand, who sold the disputed premises to the defendant, and consequently established the defendant’s title. From this judgment the plaintiffs appealed.
The destruction by fire of posit of records dispenses with ofdie orfginais1 which may be to'have been°de-strayed.
Legitimacy will he presumed, when a century has elapsed, without its being troverted.r C°n
On a careful examination of the evidence and law of the case, this court is of opinion the district judge decided con'ectly. In the infancy of a colony it but rarely happens, that the laws of the mother country, which are enacted to J ■ secure the evidence of marriages* births and deaths, are executed and carried into effect, with the regularity and exactness they would be in the mother country itself,
The destruction by fire of the places of deposit of records an<^ documents, dispenses with the production of the original records and documents themselves, which may fairly be supposed to have been destroyed; and legitimacy will be presumed when a century has elapsed, without its being * J 1 ° doubted, controverted or denied.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.